USCA4 Appeal: 16-4002      Doc: 59         Filed: 04/20/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 16-4002


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER K. WILSON, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Arenda L. Wright Allen, District Judge. (4:15-cr-00021-AWA-LRL-1)


        Submitted: April 15, 2022                                         Decided: April 20, 2022


        Before WYNN, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Sean S. Jung, PILGRIMS LAW GROUP, PLLC, Yorktown, Virginia, for
        Appellant. Dana J. Boente, United States Attorney, G. Zachary Terwilliger, United States
        Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 16-4002      Doc: 59         Filed: 04/20/2022     Pg: 2 of 4




        PER CURIAM:

               In April 2015, a federal grand jury returned a three-count indictment charging

        Christopher K. Wilson, Jr., with conspiracy to interfere with interstate commerce by

        robbery (“Hobbs Act robbery”), in violation of 18 U.S.C. § 1951(a) (Count 1); a

        substantive count of Hobbs Act robbery, and aiding and abetting, in violation of 18 U.S.C.

        §§ 1951(a), (2) (Count 2); and using, carrying, and brandishing a firearm during and in

        relation to a crime of violence, to wit: the conspiracy to commit Hobbs Act robbery and

        the Hobbs Act robbery charged in Counts 1 and 2, and aiding and abetting, in violation of

        18 U.S.C. §§ 924(c)(1)(A)(ii), 2 (Count 3). Pursuant to his written plea agreement, Wilson

        pled guilty to Counts 1 and 3. Wilson thereafter moved to withdraw his guilty plea to

        Count 3 based on Johnson v. United States, 576 U.S. 591 (2015) (holding that the residual

        clause of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), is

        unconstitutionally vague). The district court denied the motion, holding, in pertinent part,

        that the substantive Hobbs Act robbery charged in Count 2 qualified as a predicate “crime

        of violence” under the force provision in 18 U.S.C. § 924(c)(3)(A). The court later

        sentenced Wilson to an aggregate term of 125 months’ imprisonment, consisting of 41

        months on the conspiracy charge and a consecutive 84-month term on the § 924(c) count.

               On appeal, Wilson argues that the district court erred in denying his motion to

        withdraw his guilty plea. Wilson’s argument relies on the ambiguity as to whether the

        § 924(c) count was predicated solely on Count 1—conspiracy to commit Hobbs Act

        robbery—because that is the count to which he pled guilty, or on both Counts 1 and 2.

        Because later-issued authority establishes that conspiracy to commit Hobbs Act robbery

                                                     2
USCA4 Appeal: 16-4002      Doc: 59          Filed: 04/20/2022     Pg: 3 of 4




        does not qualify, categorically, as a crime of violence under § 924(c)(3)(A), United States

        v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019) (en banc), and in light of the Supreme

        Court’s later invalidation of the residual language in 18 U.S.C. § 924(c)(3)(B), United

        States v. Davis, 139 S. Ct. 2319 (2019), Wilson asks us to vacate his conviction on Count

        3 and to remand his case for resentencing. *

               We review a district court’s denial of a defendant’s motion to withdraw his guilty

        plea for abuse of discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

        “A district court abuses its discretion when it acts in an arbitrary manner, when it fails to

        consider judicially-recognized factors limiting its discretion, or when it relies on erroneous

        factual or legal premises.” Id. (internal quotation marks omitted). A defendant may

        withdraw a plea accepted by the court before the court imposes its sentence upon

        demonstrating “a fair and just reason for requesting the withdrawal.” Fed. R. Crim. P.

        11(d)(2)(B). However, there is no absolute right to withdraw a guilty plea, United States

        v. Walker, 934 F.3d 375, 377 n.1 (4th Cir. 2019), and the defendant “bears the burden of

        demonstrating that withdrawal should be granted,” United States v. Thompson-Riviere, 561

        F.3d 345, 348 (4th Cir. 2009) (internal quotation marks omitted).




               *
                 Wilson’s appeal, which has been held in abeyance for several Fourth Circuit
        decisions, was most recently in abeyance for United States v. Dickerson, No. 20-6578.
        Dickerson was consolidated with United States v. Ogun, No. 16-7450. This court recently
        issued a decision in those consolidated appeals, see United States v. Ogun, Nos. 16-
        7450/20-6578, 2022 WL 843899 (4th Cir. Mar. 22, 2022) (per curiam), rendering Wilson’s
        appeal ripe for disposition.

                                                       3
USCA4 Appeal: 16-4002      Doc: 59         Filed: 04/20/2022      Pg: 4 of 4




               After careful consideration of the parties’ arguments as developed over the course

        of this appeal, the record as supplemented, and the relevant legal authorities, we hold that

        Wilson cannot show that the district court abused its discretion in denying his motion to

        withdraw the guilty plea. Specifically, Wilson’s asserted claim of legal error in allowing

        the guilty plea to the § 924(c) count to stand is foreclosed by our recent decision in United

        States v. Crawley, 2 F.4th 257, 263 (4th Cir. 2021), cert. denied, 142 S. Ct. 819 (2022), in

        which we held that, if a defendant’s § 924(c) conviction is “expressly based on [a] valid

        and invalid predicate,” then it “remains sound following Johnson and its progeny.”

        Crawley thus dispels any question as to whether the district court should have allowed

        Wilson to withdraw his guilty plea to the § 924(c) offense, which was explicitly based on

        charges of both substantive Hobbs Act robbery and conspiracy to commit Hobbs Act

        robbery.

               Accordingly, we affirm the district court’s order denying Wilson’s motion to

        withdraw his guilty plea and the ensuing criminal judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4